Title: Madame Deshay to Thomas Jefferson, 18 August 1809
From: Deshay, Madame
To: Jefferson, Thomas


          
            Monsieur de Baltimore  le 18 aout. 1809
             Forcée d’abandonner mes proprietes de St domaingue, obligée de sortir de l’isle de cuba ou je m’ettais réfugiée et ou je pouvois sufir a mon existence, me voici maintenent ici dans un pays etrangé pour moi; Dénué de tout, tres agée sans parents sans amis. Mon mari mon unique soutient ayant ete sacrifier par les neigres je me trouve seule au monde. Monsieur Lemerre qui étoit ùn de vos colonel du temps de la guere D’amérique étoit un de mes proche parent. C’est áce titre et au nom de l’humanity l’humanité Monsieur que j’ose reclamer vos bontes et pour me fair passer quelques secours, pour me donner du moins les premiers besoins de la vie. Croyez que ma reconnoissance sera sans borne.j’ai l’honeur d’etre
            Monsieur votre tres humble et tres obéissante Servante Ve Deshay
          
          
             Si vous avez la bonté de m’envoyer quelquechose, veuillez l’adresser à Mme Amiot au Collège de Ste Marie de Baltimore.
          
         
          Editors’ Translation
          
            
              Sir  Baltimore 18 August. 1809
               Forced to abandon my properties in Saint Domingue, obliged to leave the island of Cuba where I had taken refuge and where I could provide for my existence, I am now here in a country that is foreign to me; stripped of everything, very elderly, without relatives, without friends. My husband my sole support having been sacrificed by the negroes, I find myself alone in the world. Mr. Lemerre, who was one of your colonels during the American war, was one of my close relatives. It is on this account and in the name of humanity, Sir, that I dare to appeal to your goodness in order to obtain some assistance for myself, to procure at least the basic necessities of life. Believe that my gratitude will be without limit. I have the honor of being,
              Sir your very humble and very obedient Servant. Widow Deshay
            
            
               If you have the goodness to send me something, please address it to Mme Amiot at St. Mary’s College in Baltimore.
            
          
        